Citation Nr: 1642101	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  12-29 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right hand condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran had active service from December 1969 to December 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran appeared at a July 2015 videoconference hearing. A transcript is of record.

In a September 2015 decision, the Board reopened the previously denied claim of service connection and remanded for additional development.  Pursuant to the remand, a new medical opinion was obtained in October 2015.  However, as discussed below, there has not been substantial compliance with the remand directives and the appeal must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its September 2015 remand, the Board instructed the RO to obtain a medical opinion addressing whether the evidence of record clearly and unmistakably show that the Veteran had a right hand disorder that existed prior to enlistment and was not aggravated by service.  The examiner was also directed to opine as to whether it is at least as likely as not that any currently diagnosed right hand disorder had its onset in service.  In making these determinations, the VA examiner was instructed to consider the Veteran's lay statements, particularly his hearing testimony.  At the July 2015 hearing, the Veteran testified that he injured his right hand on an ejection seat of a fighter plane in service and has had numbness and difficulty gripping objects ever since.  The Veteran also stated that he did not have any right hand problems prior to the in-service injury.

Pursuant to the Board's remand, a new medical opinion was obtained in October 2015.  The VA examiner found that the evidence clearly and unmistakably shows that the Veteran sustained a fractured right 2nd metacarpal prior to service.  The examiner noted that the Veteran's reports of right hand pain in service (September 1970, November 1971, and September 1973) represented a natural progression of the Veteran's pre-existing fracture.  The examiner also concluded that the Veteran's pre-existing right hand condition was not aggravated by service.  In providing this opinion, the examiner acknowledged that the Veteran injured his right wrist in service.  However, a December 1971 evaluation indicated that the right wrist injury did not aggravate the Veteran's pre-existing right hand condition.  Furthermore, the examiner noted that the Veteran's separation examination was normal.  

The VA examiner also opined that the Veteran's current condition did not have its onset in service.  The examiner noted that the Veteran's current condition is a residual of his pre-existing right hand fracture.  Furthermore, the Veteran's separation examination showed no active pathological process of the upper extremities.  With regard to the Veteran's right wrist injury, the examiner noted that the service treatment records show that the injury was fully healed.  Therefore, the examiner found no other chronic right hand condition treated for during service.  

The Board finds that this medical opinion is inadequate and fails to comply with the Board's prior remand for several reasons.  The examiner failed to address the Veteran's lay statement as requested in the Board's prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran testified that he injured his right hand on an ejection seat of a fighter plane in service and has had numbness and difficulty gripping objects ever since.  The VA examiner did not consider these contentions.  The Board notes that the Veteran's lay statements are relevant as they suggest that his preexisting right hand condition may have been aggravated during service by the distinct injury.

The examiner should also review the service treatment records again.  The VA examiner noted that there was no active pathology noted on a June 1973 separation examination; however, on the related Report of Medical History, the Veteran's report of bone or joint problems is specifically noted to refer to a right hand injury related to the ejection seat event.  An October 1973 entry in the service treatment records, dated after the June 1973 separation examination, documents the Veteran's complaint of right hand pain and his report that he had no problems with the hand until it was struck by the ejection seat. 

On remand, the examiner should consider that the Veteran has multiple diagnoses pertaining to his right hand.  February 2010 imaging studies reveal moderate to severe degenerative joint disease of the right hand.  The impression was multifocal degenerative changes, most severe at the base of the thumb.  VA treatment records from July 2012 also show intrinsic weakness in the right hand likely secondary to diabetes.  On remand, the examiner should consider all of the Veteran's right hand diagnoses in determining whether the Veteran's current right hand condition is related to service.  

The November 2015 supplemental statement of the case (SSOC) references VA treatment records from April 2013 to November 2015.  The record does not contain these treatment records.  In fact, the record does not contain any VA treatment records dated after July 2012.  Therefore, updated treatment records, particularly those compiled since July 2012 should be obtained on remand.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his claimed right hand condition since July 2012.  After obtaining the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.

2. After completion of the foregoing, schedule the Veteran for a VA examination to determine the etiology of his claimed right hand condition.  The record must be made available to the examiner for review.  All indicated tests and studies are to be performed.  The examiner should address the following: 

(a) Does the evidence of record clearly and unmistakably show that the Veteran had a right hand disorder that existed prior to his entry onto active duty?

(b) If the answer is yes, does the evidence of record clearly and unmistakably show that the preexisting right hand disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease?  The examiner should specifically address the Veteran's allegations of sustaining a right hand injury in service and experiencing numbness and difficulty gripping objects ever since. 

(c) If the answer to either (a) or (b) is no, is it at least as likely as not that any currently diagnosed right hand disorder had its onset or is related to service?  The examiner should consider all of the diagnoses pertaining to the Veteran's right hand. 

In providing the opinion, the examiner should consider and discuss as necessary, the following: the Veteran's report of a distinct injury to the right hand when it was struck by an ejection seat; and all diagnoses pertaining to the right hand, to include a July 2012 notation of intrinsic weakness likely secondary to diabetes.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation.

3. Thereafter, readjudicate the Veteran's claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case addressing all the evidence of record.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




